DETAILED ACTION
Statement
This action corrects typographical error(s) (see, pages 7, 9-10, 12 and 14-15 of the previous non-final office action dated 06/08/2022 by changing “Islam et al (US Publication No. 2020/0229257)” to “Islam et al (US Publication No. 2017/0303265)”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “Aspects of the present disclosure” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

Claim Objections
Claims 7, 21 and 29-30 are objected to because of the following informality:  
Claim 7 recites, “a degraded group of transmit beams ...” (lines 1-2). It is suggested to replace it with “the degraded group of transmit beams ...” for clarity. Claim 21 is objected to at least based on a similar rational applied to claim 7.
Claim 29 recites, “an apparatus ... comprising: at least one processor and a memory ...” (lines 1-3). For clarity and placing the claim into a proper machine claim, it is suggested to replace it with an apparatus ... comprising: at least one processor; and a memory ....” so that the aforementioned list of devices, comprised by the apparatus, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II). Claim 30 is objected to at least based on a similar rational applied to claim 29.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8, 14, 19 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites, “the group ID” (line 1). The “group ID” is an optional limitation by the report identifies the group of transmit beams in claim 4. Thus, it is unclear whether the group ID is even used for identifying the group of transmit beams in claim 6, since the essential step regarding the group ID does not exist in claim 4. For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “the beam ID” (line 1). The “beam ID” is an optional limitation by the report identifies the group of transmit beams in claim 4. Thus, it is unclear whether the beam ID is even used for identifying the group of transmit beams in claim 6, since the essential step regarding the beam ID does not exist in claim 4. Claims 7-8 are rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “using the transmit beam” (line 3). It is unclear in what relationship “the transmit beam” (line 3) is associated with a group of transmit beams (line 2 of claim 1).  Claim 19 is rejected at least based on a similar rational applied to claim 5. For the sake of examination purpose only, it is interpreted as best understood.
Claim 14 recites, “the reporting ...” (line 1). It is unclear whether “the reporting” refers to “reporting” in line 2 of claim 1 or “reporting” in line 6 of claim 1. Claim 28 is rejected at least based on a similar rational applied to claim 14. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4, 9, 15, 18, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265).

Regarding claim 1, Yen teaches, a method for wireless communications by a user equipment (UE) [FIGS. 2B and 7; ¶0051-0057, 0062-0064, 0076, a method for wireless communications by UE], comprising: 
reporting, to a network entity, that a group of transmit beams is suitable for simultaneous reception by the UE [FIGS. 2B and 7; ¶0051-0057, 0062-0064, 0076, reporting, to eNB, channel state information (CSI) including a beam group index indicating a beam group selection information; note that since the CSI indicating the beam group selection information is based on channel measurement result, the selected beam group is suitable for reception by the UE, and since a beam group is in a same time slot (see, FIG. 5A and ¶0055), the beam group is suitable for simultaneous reception by the UE]; 
determining, after the reporting, a quality metric [FIG. 7; ¶0076, performing CSI measurement(s) (CQI/PMI) (S704), after the reporting of the beam (group) selection information (S702) (note that the reporting of the beam selection information also includes selecting a beam group corresponding to the beam (see, ¶000062-0064)]; and 
reporting, to the network entity, a quality metric [FIG. 7; ¶0076, transmitting the measurement results (CQI/PMI) to the eNB].   
Although Yen teaches, “reporting, to a network entity, that a group of transmit beams is suitable for simultaneous reception by the UE; determining, after the reporting, a quality metric ...; and reporting, to the network entity, a quality metric ...”, Yen does not explicitly teach (see, emphasis), determining that a quality metric has degraded such that ... transmit beam is no longer suitable ..., and reporting ... that ... transmit beam is no longer suitable.
However, Islam teaches, determining that a quality metric has degraded such that ... transmit beam is no longer suitable ..., and reporting ... that ... transmit beam is no longer suitable [FIG. 13; ¶0227, (UE) determines that communication through the first active beam is failing or degraded (S1322) and sends an indication (i.e., report) of the detected radio link failure associated with the first active beam].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining and the reporting in the system of Yen to include determining “a quality metric has degraded that the beams are no longer suitable and reporting “that the beams are no longer suitable” as taught by Islam because it would provide the system with the enhanced capability of allowing the UE to inform the base station beam state information, so the base station can train new beams adapted to a link condition [¶0007 of Islam].

Regarding claim 4, Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "the report" as set forth above, and Yen further teaches, wherein the report identifies the group of transmit beams by at least one of a group ID or beam ID of one of the beams in the group [¶0057, 0064 and 0074 and 0075, the CSI measurement/beam selection information includes a beam group index or a beam index of one of beams in a group].  

Regarding claim 9, Yen in view of Islam teaches, all the limitations of claim 1 and particularly, " the UE ... reports that the group of transmit beams is no longer suitable for simultaneous reception" as set forth above, and Islam further teaches, wherein the UE autonomously reports ... [¶0227-0228, (UE) sends an indication of the detected radio link failure of the first active beam; note that the indication is sent without any particular condition].

Regarding claim 15, claim 15 is merely different from claim 1 in that it recites claimed features from the perspective of a network entity, but recites similar features to claim 1 without adding further patentable feature similar features to claim 1. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 29, Yen teaches, an apparatus for wireless communications by a user equipment (UE) [FIGS 1A-1E, 2B and 7, UE]. Thus, claim 29 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 30, Yen teaches, an apparatus for wireless communications by a network entity [FIGS 1A-1E, 2B and 7, eNB]. Thus, claim 30 is rejected at least based on a similar rational applied to claim 15.

Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Kim’632 et al (US Publication No. 2019/0327632).

Regarding claim 2, although Yen in view of Islam teaches, all the limitations of claim 1 as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), the determination is based on an evaluation of a cross-beam interference metric.  
	However, Kim’632 teaches, determination is based on an evaluation of a cross-beam interference metric [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that the interference power is considered as power occurring due to other Tx beams (see, ¶0109-0110))].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining in the system of Yen in view of Islam to be based on an evaluation of a cross-beam interference metric as taught by Kim’632 because it would provide the system with the enhanced capability of achieving high scheduling flexibility [¶0112 of Kim’632].

Regarding claim 3, Yen in view of Islam and Kim’632 teaches, all the limitations of claim 2 and particularly, "cross-beam interference metric" as set forth above, and Kim’632 further teaches, further comprising jointly: 
measuring a reference signal resource associated with ... transmit beam [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that this requires measuring an RS associated with one beam]; 
measuring an interference measurement resource transmitted with another ... transmit beam [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement and interference power (i.e., cross-beam interference metric); note that this requires measuring an interference power of another beam]; and 
calculating the cross-beam interference metric as a ratio of the reference signal resource measurement and the interference measurement resource measurement [¶0112, determination (of a Tx beam capable of attaining the highest metric) is based on a ratio between received power of an RS for beam measurement (i.e., reference signal resource measurement) and interference power (i.e., interference measurement resource measurement; note that the interference power is considered as power occurring due to other Tx beams (see, ¶0109-0110)].  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3.

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Li et al (US Publication No. 2021/0352646).

Regarding claim 5, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, "a group ID" as set forth above, and Yen further teaches, a group ID ... for the group of transmit beams [¶0057, 0064 and 0074 and 0075, it is implied that the group index is for a group of beams], Yen in view of Islam does not explicitly teach (see, emphasis), a group ID is assigned by the network entity. 
	However, Li teaches, a group ID is assigned by the network entity [¶0128, a beam group identifier is acquired from first MAC signaling from base station (i.e., network entity)]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, "beam ID" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), a corresponding TCI state ID for one of the transmit beams.
	However, Li teaches, a beam identifier comprises a corresponding TCI state ID for one of transmit beams [¶0156, a beam identifier/ID is a TCI state identifier/ID].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Li since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Kim’119 et al (US Publication No. 2019/0215119).

Regarding claim 7, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, "wherein the UE reports a beam ID in a degraded group of transmit beams no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), reports all beam IDs in a particular group of transmit beams.
	However, Kim’119 teaches, the UE reports all beam IDs in a particular group of transmit beams [¶0181 and 0186, UE determines a preferred beam index or beam ID and reports the determined beam index or beam ID; note that the determined beam index or beam ID is reported, which is comparable to an embodiment where only the most preferred beam ID is reported. Thus, the above-mentioned description of ¶0181 is considered as all beam index in a group is reported].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Kim’119 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 8, although Yen in view of Islam teaches, all the limitations of claim 4 and particularly, "wherein the UE reports a beam ID in a degraded group of transmit beams no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), the UE reports only a subset of beam IDs in a particular group of transmit beams.
	However, Kim’119 teaches, the UE reports only a subset of beam IDs in a particular group of transmit beams [¶0181 and 0186, UE reports the most preferred beam ID for specific beam IDs].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Kim’119 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 8.

Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Zhou et al (US Publication No. 2020/0100179).

Regarding claim 10, although Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "the UE reports that the group of transmit beams is no longer suitable for simultaneous reception" as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), wherein the UE reports that ... transmit beams are no longer suitable ... when triggered by a condition.  
	However, Zhou teaches, UE reports that ... transmit beams are no longer suitable ... when triggered by a condition [¶0409, wireless device initiates a beam failure recovery (i.e., report) if a number of beam failure instances are detected; note that the beam failure instance occurs if SNR value of a beam pair link is lower than a first threshold (i.e., when triggered by a condition)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Zhou since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 11, Yen in view of Islam and Zhou teaches, all the limitations of claim 10 and particularly, "the condition is configured by the network entity" as set forth above, and Zhou further teaches, the network entity also configures a list of groups of transmit beams for which the UE can provide reports [FIGS. 2B and 4A; ¶0062 and .0069-0070, base station configures a first beam group and a second beam group (i.e., a list of groups of transmit beams) for which the UE can provide reports], and Zhou further teaches, the condition comprises at least one beam signal to interference plus noise ratio (SINR) being below a threshold value [¶0409, wireless device initiates a beam failure recovery (i.e., report) if a number of beam failure instances are detected; note that the beam failure instance occurs if SNR value of a beam pair link is lower than a first threshold].

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 10.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 11.

Claims 12-13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Guo et al (US Publication No. 2018/0048375).

Regarding claim 12, although Yen in view of Islam teaches, all the limitations of claim 1 and particularly, "the UE reports that the group of transmit beams is no longer suitable for simultaneous reception” as set forth above, Yen in view of Islam does not explicitly teach (see, emphasis), wherein the UE reports ... when polled by the network entity.  
	However, Guo teaches, wherein the UE reports ... when polled by the network entity [¶0238, (UE) report beam state information based on RRC message signaled (from TRP)].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Guo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 13, Yen in view of Islam and Guo teaches, all the limitations of claim 12, and Guo further teaches, wherein the network entity polls the UE via at least one of: radio resource control (RRC) signaling [¶0238, (the TRP) signals the configuration for reporting the beam state information through the RRC].

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al (US Publication No. 2017/0048037) in view of Islam et al (US Publication No. 2017/0303265) and further in view of Yum et al (US Publication No. 2020/0045572).

Regarding claim 14, although Yen in view of Islam teaches, all the limitations of claim 1, Yen in view of Islam does not explicitly teach (see, emphasis), wherein the reporting indicates whether individual beams in the group are not suitable for individual reception.
	However, Yum teaches, wherein the reporting indicates whether individual beams in the group are not suitable for individual reception [FIG. 6; ¶0142-055, (UE) reports an interference degree of each interreference beam to eNB; note that the reports can indicate the interference degrees for each/individual beam in a group which implicitly indicates beams (e.g., zone 3) not suitable for individual reception].   
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Yen in view of Islam with the teachings of Yum since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 14.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Onggosannus et al (US Publication No. 2021/0258059) [¶0099 and 0133]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                         
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469